DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer (US 2012/0238287 A1) in view of Yang et al. (US 2016/0165644 A1, hereinafter Yang).

Regarding claim 1, Scherzer discloses a connection establishing method at a user equipment (Abstract, Fig. 2 (left) and paragraphs 34-35, method for selecting candidate network for a user terminal for connection), comprising: 
obtaining a wireless access point with a tag information (paragraph 34, “A list of one or more candidate networks can be provided to the wireless user terminal 230 and the wireless user terminal can, either automatically or under user control, use the list of candidate networks to select and attempt to connect to one of the candidate wireless networks”, paragraph 23, “The software application can send a network identifier, such as an SSID or MAC address to the server to query the server for the attribute(s) or indicator(s), to assist the software application in determining the type of network” (i.e., tag information associated with an wireless access the software module or, for example, the client software module can be installed or otherwise loaded onto the wireless user terminal 130 and executed to perform one or more of the following”, paragraph 29, “Determining the available wireless networks 112, 114, 116 (e.g., WiFi networks) in reach, their network names (e.gl, SSID), MAC addresses (BSSID), RSSI, Encryption status, External IP, and Monitor Battery status”, paragraph 30, “Reporting some or all of the above information to a central database 122 or a central data processing server 120. The data processing server 120 can receive and store the above data in a database 122. In addition, the data processing server 120 can also determine the nature of the detected alternative wireless networks 112, 114, 116 based on the network name or identifier, external IP, and physical location”, such that the user terminal detects wireless networks and their respective RSSI (i.e., via a scan process) and reports information regarding the wireless networks to the server for the server to transmit the list to the user terminal); 
selecting a target wireless access point from the wireless access points based on the tag information (paragraphs 23 and 34, selection of a candidate network based on attributes); and 
Scherzer discloses the user terminal attempts to connect to a candidate wireless network/AP (paragraph 34), but does not expressly disclose obtaining a push information to-be-displayed corresponding to the wireless access point and sending, to the network device, a request for establishing a connection to the target wireless access point, and displaying the push information to-be-displayed.


Regarding claim 3, Scherzer in view of Yang further disclose before the step of obtaining the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point, the connection establishing method further comprises: sending, to the network device, a request for searching the wireless access point with the tag information, wherein the request comprises the attribute information of the wireless access points (see Scherzer, paragraphs 23 and 34, user terminal sends attributes to server to query for assist data).

Regarding claim 4, Scherzer in view of Yang discloses the limitations of claim 1 as applied above. Scherzer in view of Yang further discloses the wireless access point with the tag 
Scherzer does not expressly disclose the push information to-be-displayed corresponding to the wireless access point are sent by the network device (server). 
Yang discloses a push server is configured to provide push information to be displayed corresponding to an access point or WLAN (paragraph 154 and Fig. 7-c and 7-d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure to the server of Scherzer for selecting AP for a user terminal to provide push information as disclosed by Yang to provide user with additional information, including promotional information.
 
Regarding claim 10, Scherzer discloses a connection establishing method at a network device (Abstract, Fig. 2 (right) and paragraphs 34-35, method for selecting candidate network for a user terminal for connection by a server), comprising: 
selecting a wireless access point with a tag information from wireless access points according to attribute information of the wireless access points (paragraph 27, “the software module or, for example, the client software module can be installed or otherwise loaded onto the wireless user terminal 130 and executed to perform one or more of the following”, paragraph 29, “Determining the available wireless networks 112, 114, 116 (e.g., WiFi networks) in reach, their network names (e.gl, SSID), MAC addresses (BSSID), RSSI, Encryption status, External IP, and Monitor Battery status”, paragraph 30, “Reporting some or all of the above information to a central database 122 or a central data processing server 120. The data processing server 120 can receive and store the above data in a database 122. In addition, the data processing server 120 can also determine the nature of the detected alternative wireless networks 112, 114, 116 based on the network name or identifier, external IP, and physical location”, such that the user terminal detects wireless networks and their respective RSSI (i.e., via a scan process) and reports information regarding the wireless networks to the server for the server to transmit the list to the user terminal); 
sending the wireless access point with the tag information to a user equipment or a routing device of the wireless access point (paragraph 34, “A list of one or more candidate networks can be provided to the wireless user terminal 230 and the wireless user terminal can, either automatically or under user control, use the list of candidate networks to select and attempt to connect to one of the candidate wireless networks”, paragraph 23, “The software application can send a network identifier, such as an SSID or MAC address to the server to query the server for the attribute(s) or indicator(s), to assist the software application in determining the type of network” (i.e., tag information associated with an wireless access point)); and 
Scherzer discloses the user terminal attempts to connect to a candidate wireless network/AP (paragraph 34), but does not expressly disclose sending a push information to-be-displayed corresponding to the wireless access point to the user equipment and obtaining a request for establishing a connection to a target wireless access point selected by the user equipment based on the tag information.
In an analogous art, Yang discloses a method for pushing information to a terminal (Abstract), wherein after a user clicks “free internet access” button (i.e., tag information associated with an access point), the terminal accesses a WLAN access point, and a push client 

Regarding claim 12, Scherzer in view of Yang further discloses before the step of selecting the wireless access point with the tag information from the wireless access points according to the attribute information of the wireless access points, the connection establishing method further comprises: receiving, from the user equipment, a request for searching the wireless access point with the tag information, wherein the request comprises the attribute information of the wireless access points (see Scherzer, paragraphs 23 and 34, user terminal sends attributes to server to query for assist data).

	Regarding claim 14, Scherzer in view of Yang further discloses the attribute information of the wireless access points comprises a name and a physical address of the wireless access point (see Scherzer, paragraph 23, network identifier includes SSID and MAC address).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer in view of Yang as applied to claim 1 above, and further in view of Ye et al. (US 2020/0236737 A1, hereinafter Ye).

Regarding claim 5, Scherzer in view of Yang discloses the limitations of claim 1 as applied above. Scherzer in view of Yang discloses obtaining the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point (see claim 1 above). Scherzer and Yang do not expressly disclose the step of obtaining the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point comprises: obtaining the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point sent by a routing device of the wireless access point, the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point are obtained by the routing device of the wireless access point from the network device.
In an analogous art, Ye discloses a router (i.e., routing device) is implemented as an access point (AP) for providing service to terminal or mobile phone nearby (paragraphs 50-51 and 55). Combination of Scherzer, Yang and Ye would allow the router of Ye to route the wireless access point with the tag information and the push information to-be-displayed corresponding to the wireless access point from the server to the user terminal of Scherzer in view of Yang. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a router of Ye to route information 

Regarding claim 13, Scherzer in view of Yang discloses the limitations of claim 10 as applied above. Scherzer in view of Yang further discloses before the step of selecting the wireless access point with the tag information from the wireless access points according to the attribute information of the wireless access points, the method further comprises: receiving the attribute information of the wireless access points (see Scherzer, paragraphs 23 and 34, user terminal sends attributes to server to query for assist data).
Scherzer and Yang do not expressly disclose the attribute information is received from the routing device of the wireless access point.
In an analogous art, Ye discloses a router (i.e., routing device) is implemented as an access point (AP) for providing service to terminal or mobile phone nearby (paragraphs 50-51 and 55). Combination of Scherzer, Yang and Ye would allow the router of Ye to route data between the user terminal and the server of Scherzer in view of Yang. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a router of Ye to route information from the user terminal to the server in order to utilize the router to enhance network management, including routing data and network address (i.e., IP address) assignment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer in view of Yang as applied to claim 14 above, and further in view of Rodoper (US 9,609,484 B1).


In an analogous art, Rodoper discloses a system for providing location-based information to a device based on access points (APs) detected by the device (Abstract), wherein the device sends collected data including SSIDs and MAC addresses about detected APs to a content server, and when there is a match, the server includes data describing the matching access point in a customized database (col. 3, lines 37-61) to configure the device to perform customized action based on AP connected (col. 4, lines 26-62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the server of Scherzer in view of Yang to provide location-based information for the user terminal based on SSID(s) and MAC address(es) being matched from detected AP(s) as disclosed by Rodoper such that location of the user terminal can be estimated by matching SSID(s) and MAC address(es) of AP(s) detected by the user terminal to receive the location-based information. Please note that it has been held that steps followed by "if" condition need not be performed in the event that the condition is not met (Ex parte Randal C. Schulhauser; Appeal 2013-007847). Therefore the steps . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer in view of Ye and Yang.

Regarding claim 20, Scherzer discloses a connection establishing method (Abstract, Fig. 2 and paragraphs 34-35, method for selecting candidate network for a user terminal for connection), comprising: 
sending attribute information of wireless access points to a network device (paragraphs 23 and 34, user terminal sends attributes to server to query for assist data); 
receiving a wireless access point with a tag information selected by the network device based on the attribute information from the wireless access points (paragraph 34, “A list of one or more candidate networks can be provided to the wireless user terminal 230 and the wireless user terminal can, either automatically or under user control, use the list of candidate networks to select and attempt to connect to one of the candidate wireless networks”, paragraph 23, “The software application can send a network identifier, such as an SSID or MAC address to the server to query the server for the attribute(s) or indicator(s), to assist the software application in determining the type of network” (i.e., tag information associated with an wireless access point), paragraph 27, “the software module or, for example, the client software module can be installed or otherwise loaded onto the wireless user terminal 130 and executed to perform one or more of the following”, paragraph 29, “Determining the available wireless networks 112, 114, 116 (e.g., WiFi networks) in reach, their network names (e.gl, SSID), MAC addresses (BSSID), RSSI, Encryption status, External IP, and Monitor Battery status”, paragraph 30, Reporting some or all of the above information to a central database 122 or a central data processing server 120. The data processing server 120 can receive and store the above data in a database 122. In addition, the data processing server 120 can also determine the nature of the detected alternative wireless networks 112, 114, 116 based on the network name or identifier, external IP, and physical location”, such that the user terminal detects wireless networks and their respective RSSI (i.e., via a scan process) and reports information regarding the wireless networks to the server for the server to transmit the list to the user terminal); and 
when a user equipment enters a signal range of the wireless access point, sending, to the user equipment, the wireless access point with the tag information (paragraphs 23-25 and 34, information is sent to user terminal when the user terminal is within range of an AP).
	Scherzer discloses the user terminal attempts to connect to a candidate wireless network/AP (paragraph 34), but does not expressly disclose a routing device of a wireless access point receiving a push information to-be-displayed corresponding to the wireless access point and sending, to the user equipment the push information to-be-displayed corresponding to the wireless access point.
In an analogous art, Ye discloses a router (i.e., routing device) is implemented as an access point (AP) for providing service to terminal or mobile phone nearby (paragraphs 50-51 and 55). Combination of Scherzer and Ye would allow the router/AP of Ye to route information between the server to the user terminal of Scherzer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a router of Ye to route information from server to user terminal in order to utilize the router to 
Scherzer and Ye do not expressly disclose receiving a push information to-be-displayed corresponding to the wireless access point and sending, to the user equipment the push information to-be-displayed corresponding to the wireless access point.
In an analogous art, Yang discloses a method for pushing information to a terminal (Abstract), wherein after a user clicks “free internet access” button (i.e., tag information associated with an access point), the terminal accesses a WLAN access point, and a push client in the terminal sends a request for establishing a push connection channel to the push server, then establishes the push connection channel between the terminal and the push server by accessing the WLAN access hotspot, and pushed content is displayed on the terminal (paragraph 154 and Fig. 7-c and 7-d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and system for selecting AP as disclosed by Scherzer in view of Ye with the feature of presenting push information as disclosed by Yang to present push information associated with a WLAN or AP for a specific establishment to be routed by a router to the user terminal in order to provide promotion information to user by establishing connection to a push server via the WLAN/AP.

Allowable Subject Matter
Claims 2, 6-9, 11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Do et al. (US 2015/0133154 A1) discloses a mobile device scans for available access points (APs) and sends a list of detected APs to a positioning server to receive assistant data for positioning (paragraph 114 and Fig. 8).

Salkintzis (US 2014/0194153 A1) discloses a wireless device scans for AP or SSID and sends SSID to an application server, wherein content associated with the SSID (i.e., social media content associated with a company) is pushed to the wireless device (paragraph 48 and Fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645